FILED
                                                                                                                           U
                                                                                                                               i OF APPEALS
     IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                                                                                                       ZQRR SEP 23       33
                                                           DIVISION II

STATE OF WASHINGTON,                                                                         No. 45077 -1 - II


                                          Respondent,


          v.



TROY RICHARD AKIN,                                                                  UNPUBLISHED OPINION


                                          Appellant.


          MELNICK, J.             Troy Akin appeals his conviction for bail jumping. He argues ( 1) the trial

court   violated        his   constitutional     trial    rights   to   participate      in his defense; ( 2) the trial court


violated       his     constitutional    right   to   confront      adverse       witnesses; (     3)    he received ineffective


assistance of counsel because his attorney had an actual conflict; and ( 4) he was denied due

process     because the        jury   instructions       were   contradictory.       We hold the trial court did not deny

Akin his constitutional trial rights, Akin received effective assistance of counsel, and the jury

instructions were not contradictory. We affirm Akin' s bail jumping conviction.

                                                                FACTS


          The State charged Akin with second degree theft. At a pretrial hearing on March 4, 2013,

the trial    court ordered        Akin to   return    to   court on     April 4 for      a readiness      hearing.     Akin failed to


appear      at   the April 4      hearing   and    a warrant       for his   arrest      issued.   RP     at   36.    The State then


amended          the   original   charging document          and added      the   bail   jumping        charge.      Subsequently the

State dismissed the theft             charge and proceeded         to trial solely on the bail          jumping.
45077 -1 - II



         At the     beginning       of      trial, the trial judge    stated   to Akin, " Mr.       Akin, I just want to advise


you not to have any contact with any of the jurors and when there is testimony or during the voir

dire, you are not to show any reaction, responses, or agreement or disagreement with anything."

Report of Proceedings ( RP) at 3.


         During trial, the State called one witness, Angela Benneman, the deputy court clerk who

was present at        the March 4           and April 4 hearings. She is also a custodian of records for the trial

court. Benneman testified that at the March 4 hearing, the court ordered Akin to appear in court

on   April 4    and   that   he failed to       appear on      that   date. The State also played the video recordings


from the March 4           and    April 4 hearings.           During      the April 4    hearing,     Akin' s attorney   stated, "   I


represent [     Akin], but I     can'   t   represent   his   whereabouts."       RP at 36.


         Akin testified in his defense and admitted that the trial court ordered him to appear in

court on April 4, that he knew he had to appear, and that he did not appear. Akin testified that he


failed to appear because of a calendaring issue.

         After the trial court read the jury instructions, the State advised the court that, when the

jurors   were      exiting the       court       room    to   deliberate, Akin became " a little vocal as well as


demonstrative         of   his   opinion of      this   entire   affair."    RP   at   83.    The trial judge again instructed


Akin,


         Mr. Akin, you may not be in agreement with what has gone on or how it has gone
         on.     I —but I have to direct you again that you' re not to be vocal, you' re not to be
         demonstrative in          your nature,         especially    when a verdict         does   get returned.   I — m
                                                                                                                       I'
         going to tell you, again, you need to sit there quietly and listen and nothing more.

RP at 84.


         The jury found Akin guilty of bail jumping and the trial court sentenced Akin to three

months. Akin appeals.




                                                                      2
45077 -1 - II




                                                              ANALYSIS


I.        TRIAL COURT DID NOT VIOLATE AKIN' S CONSTITUTIONAL TRIAL RIGHTS


          Akin argues the trial court prohibited him from participating in his defense in violation of

his constitutional rights to be present, to due process, to confront adverse witnesses, and to


 appear and       defend in         person."      Appellant'   s   Br.   at   4.   Because Akin could and did participate in

his trial, we hold the trial did not violate Akin' s constitutional trial rights.


          A defendant has a constitutional right to be present at all critical stages of the trial


proceedings.          State    v.   Irby,      170 Wash. 2d 874, 880, 246 P.3d 796 ( 2011).                   But the right to be


present is      not   absolute.          State   v.   Chapple, 145 Wash. 2d 310, 318, 36. P. 3d 1025 ( 2001). "[                A]


defendant' s persistent, disruptive conduct can constitute a voluntary waiver of this right."

Chapple, 145 Wash. 2d               at   318.     Trial judges have wide discretion to manage their courtrooms and


conduct    trials "    fairly,      expeditiously,      and    impartially." Sanders v. State, 169 Wash. 2d 827, 851,

240 P.3d 120 ( 2010) ( quoting State                  v.   Johnson, 77 Wash. 2d 423, 426, 462 P.2d 933 ( 1969)). "              A


trial   court   must     have authority to              manage     the       parties   and   proceedings   before it."   State v.


Gassman, 175 Wash. 2d 208, 209, 283 P.3d 1113 ( 2012).                                         We review de novo whether the

defendant' s right to participate in his defense has been violated. Irby, 170 Wash. 2d at 880.

          Here, Akin argues the trial judge violated his above -enumerated trial rights by telling him

before trial to keep his comments and reactions to himself. But the trial judge' s comments did

not prohibit Akin from participating in his defense or speaking with his attorney; the trial judge

merely     exercised          his authority to           manage      the      parties   and    the   proceedings.   The record


demonstrates that, but for the April 4 hearing, Akin was present during all critical stages of the

trial   and     did testify         on   his     own   behalf.      We hold the trial court did not violate Akin' s


constitutional trial rights.




                                                                         3
45077 -1 - II




II.      TRIAL COURT DID NOT VIOLATE AKIN' S RIGHT To CONFRONT ADVERSE WITNESSES


         Akin argues the trial court violated his right to confront adverse witnesses by admitting a

video -recorded hearing that included a testimonial statement by his defense attorney. Akin raises

this issue for the          first time   on appeal.         We need not address this argument because if there was


error, it did not prejudice Akin.


         We will not review an argument raised for the first time on appeal unless the challenging

party demonstrates            a manifest constitutional error.                     RAP 2. 5(   a)(   3). To satisfy RAP 2. 5(   a)(   3),   an




appellant first must identify a constitutional error and then demonstrate how the alleged error

affected   his   rights at     trial.    State   v.   O' Hara, 167 Wash. 2d 91, 98, 217 P.3d 756 ( 2009). An error is


manifest   if it is     so obvious on        the      record     that the      error requires appellate review.          O' Hara, 167
Wash. 2d    at     99 -100.      The defendant must show actual prejudice, meaning the alleged error had

practical and      identifiable         consequences at          trial.    State v. Gordon, 172 Wash. 2d 671, 676, 260 P.3d
884 ( 2011).


         The right to confront opposing witnesses is guaranteed by the Sixth Amendment of the

United States Constitution               and article        1,   section      22   of   the Washington State Constitution.              This


right "' applies       to   witnesses against         the    accused —        in other words, those who bear testimony... .

Testimony, in turn, is typically [ a] solemn declaration or affirmation made for the purpose of

establishing      or   proving     some     fact. "'     State v. Jasper, 174 Wash. 2d 96, 109, 271 P.3d 876 ( 2012)


 quoting Crawford v. Washington, 541 U.S. 36, 51, 124 S. Ct. 1354, 158 L. Ed. 2d 177 ( 2004))

 alterations      in   original).       Generally, testimonial statements may not be introduced against the

defendant at trial unless the proponent of the evidence shows that the declarant witness is

unavailable and the defendant had a prior opportunity to cross -examine the declarant witness.

Jasper, 174 Wash. 2d at 109 ( citing Crawford, 541 U.S. at 68).




                                                                          4
45077 -1 - II




          In this case, during the State' s presentation of evidence, the State played two video

recordings, one from the March 4 hearing where the court ordered Akin to return to court on

April 4    and   the    other   from the April 4         hearing     where   Akin failed to     appear.     During the latter

hearing,    Akin'   s   attorney —the          same     attorney     who    represented    him     at   trial— stated   that he


represents      Akin but "      can'   t   represent   his   whereabouts."     RP   at   36.   Akin argues his attorney' s

statement violated his right to confront an adverse witness because his attorney could not take

the stand to be cross -examined about his statement.


          The record does not support that this alleged error affected Akin' s rights at trial or that he


suffered prejudice. The video -recorded statement from Akin' s counsel at issue was not crucial in


the State' s case. Instead, the State relied on the testimony from Benneman, a deputy court clerk,

who was present at          the March 4          and   April 4 hearings.       Benneman, who is also a custodian of


records for the trial court, relied on her recorded minutes and the videos from the hearings for her


testimony that Akin was ordered to appear in court on April 4, that Akin failed to appear on

April 4, that the trial         was struck, and        that   a   bench   warrant was    issued.    Akin also testified, and


admitted that the trial court ordered him to appear in court on April 4, that he knew he had to

appear in court on April 4, and that he did not appear in court on April 4 because of a


calendaring issue.        Further, the State never commented on Akin' s counsel' s statement during the

trial and did not discuss it during closing arguments. Instead, the State focused on the testimony

from Benneman            and     Akin.         Akin' s counsel' s statement was merely cumulative of other

significant untainted evidence.                Accordingly, Akin cannot show actual prejudice and we do not

review this argument.




                                                                    5
45077 -1 - II



III.      AKIN WAS NOT DENIED EFFECTIVE ASSISTANCE OF COUNSEL


          Akin argues he was denied effective assistance of counsel because his attorney had an

actual conflict of interest. We disagree and hold that Akin was not denied effective assistance of


counsel



          A.           STANDARD OF REVIEW


          To prove ineffective assistance of counsel, Mayer must overcome the presumption that


his    counsel was effective.           In re Pers. Restraint of Gomez, 180 Wash. 2d 337, 348, 325 P.3d 142

 2014).     To do this, Akin           must show       that     counsel' s performance was         so deficient that it " fell


below     an objective        standard    of reasonableness"               and that the deficient performance prejudiced


him.     State    v.    Thomas, 109 Wash. 2d 222, 226, 743 P.2d 816 ( 1987) (                          quoting Strickland v.

Washington, 466 U.S. 668, 689, 104 S. Ct. 2052, 80 L. Ed. 2d 674 ( 1984)).                                Thus, Akin must


first   prove    that   his   counsel' s "     acts or omissions were outside the wide range of professionally

competent assistance."               Strickland, 466 U.S.        at   690.     Performance is not deficient if counsel' s


conduct can       be    characterized as a        legitimate trial strategy. State v. Kyllo, 166 Wash. 2d 856, 863,


215 P.3d 177 ( 2009).              To establish prejudice, the defendant must show a reasonable probability

that the   deficient     performance affected          the    outcome of        the trial.   Thomas, 109 Wash. 2d    at   226. " A


reasonable probability is a probability sufficient to undermine confidence in the outcome."

Strickland, 466 U.S.          at   694. We      review    ineffective       assistance of counsel claims    de   novo.   State


v. Sutherby, 165 Wash. 2d 870, 883, 204 P.3d 916 ( 2009).

           B.           CONFLICTS OF INTEREST


            Defense counsel has a duty of loyalty to the defendant, and thus the right to effective

assistance       of counsel      includes the      right   to            free
                                                                conflict -         counsel."    Gomez, 180. Wn.2d at 348


 citing Strickland, 466 U.S.             at   692).   But a conflict of interest is not a per se violation of the




                                                                       6
45077 -1 - II




defendant'      s right   to    effective assistance of counsel.                Gomez, 180 Wash. 2d          at   348.    To substantiate


his argument, Akin must show ( a) an actual conflict of interest and ( b) that the " actual conflict of

interest adversely         affected"        his   counsel' s performance.              Gomez, 180 Wash. 2d at 348 -49 ( quoting

Cuyler   v.   Sullivan, 446 U.S. 335, 350, 100 S. Ct. 1708, 64 L. Ed. 2d 333 ( 1980)). "                                  Possible or


theoretical     conflicts of       interest       are `   insufficient to impugn         a criminal conviction. "'        Gomez, 180
Wash. 2d    at   349 ( quoting Cuyler, 446 U.S.                     at   350).    If Akin shows an actual conflict of interest .


existed and that it adversely affected his counsel' s performance, then the court presumes

prejudice.      See Gomez, 325 P.3d                at    148.   Therefore, we first consider whether an actual conflict


of interest existed. We conclude no actual conflict of interest existed.


         An actual conflict of interest " is evidenced ` if, during the course of the representation, the

defendants' interests diverge with respect to a material factual or legal issue or to a course of


action.'"       State     v.   Dhaliwal, 113 Wn.                 App. 226, 237,         53 P. 3d` 65 ( 2002) ( quoting State v.

Robinson, 79 Wn.               App.   386, 394, 902 P.2d 652 ( 1995) ( internal                quotation marks omitted)).        The


actual conflict must be readily apparent. Dhaliwal, 113 Wash. App. at 237.

         Relying        on     State   v.   Regan, 143 Wn.             App.    419, 177 P.3d 783 ( 2008), Akin argues his


counsel' s video- recorded statement that he did not know Akin' s whereabouts on April 4 created

an actual conflict of           interest. We disagree.                Regan is distinguishable from the               present case.   In


Regan, the trial court compelled the defendant' s attorney to testify which, the court on appeal

held,   created an actual conflict of                    interest.    143 Wn.    App.    at   430.   Here, the trial court did not


compel      Akin' s     counsel       to   testify. In fact, Akin' s           counsel   did   not   testify. The only statements

Akin'   s counsel made were                 at   the April 4         hearing. Akin testified consistent with his lawyer' s

statement.       He told the           jury he did         not appear     in   court   because    of a   calendaring issue.      Akin


therefore conceded he knew he had to attend the April 4 readiness hearing but did not. Akin and




                                                                         7
45077 -1 - II



his   counsel' s   interest did      not   diverge regarding         a material     factual    or   legal issue.          Akin cannot


show     any    actual conflict      of    interest   existed with       his attorney.'       Thus, we hold Akin was not


denied the effective assistance of counsel.


IV.       THE JURY INSTRUCTIONS WERE NOT CONTRADICTORY


          Akin     argues    the trial      court     denied him due        process     because the definitional               and "   to


convict"    bail   jumping jury       instructions        were   contradictory.      Appellant'      s   Br.   at   12.   We disagree


and hold that the jury instructions were complementary, not contradictory.

          We     review    jury   instructions de          novo    for   errors   of   law.     Anfinson v. FedEx Ground


Package Sys., Inc.,          174 Wash. 2d 851,               860, 281 P.3d 289 ( 2012). "'           Parties are entitled to


instructions that, when taken as a whole, properly instruct the jury on the applicable law, are not

misleading,      and allow each           party the opportunity to          argue   their     theory     of    the case. "'    State v.


Ridgley,    141 Wn.       App.    771, 779, 174 P.3d 105 ( 2007) (               quoting State v. Redmond, 150 Wash. 2d
489, 493, 78 P.3d 1001 ( 2003)).               It is prejudicial error to give irreconcilable instructions upon a

material   issue in the      case.    Hall v. Corp. of Catholic Archbishop of Seattle, 80 Wash. 2d 797, 804,

498 P.2d 844 ( 1972); Smith v. Rodene, 69 Wash. 2d 482, 486, 418 P.2d 741, 423 P.2d 934 ( 1966).


Where instructions are inconsistent or contradictory on a given material point, their use is

prejudicial     because it is impossible to know                 what    effect they may have            on   the   verdict.   Hall, 80
Wash. 2d      at   804.      An instruction essentially in the words of a statute, however, is a proper

instruction. State v. Levage, 23 Wash. App. 33, 35, 594 P.2d 949 ( 1979).




1
    We   also   note     that the State did         notrely on Akin' s counsel' s statement. The State did not
comment on         the   statement    during     trial. It did not argue the statement to the jury. Instead, the

State relied on the deputy court clerk' s testimony that on March 4, Akin was ordered to return to
court on    April 4 for     a readiness       hearing     and    Akin failed to     appear on       April 4. Because the State

did not use Akin' s counsel' s statement as evidence of bail jumping, no actual conflict of interest
existed.
45077 -1 - II



             Akin argues that the " to convict" instruction required the jury to have proof that Akin had

been charged with second degree theft, but that the definitional instruction did not include this


essential element. Akin contends this seeming discrepancy created prejudicial error because it is

impossible to speculate which instruction the jury relied on when it convicted him.

             The definitional instruction    provides   the   jury   with   a   definition   of   the   crime.   The " to


convict"       instruction in this case contains all of the elements of the crime as required by law.

State   v.   Fisher, 165 Wash. 2d 727, 753, 202 P.3d 937 ( 2009).             It also contained instructions for the


jury    to    return   a   verdict.   In this case the trial court properly instructed the jury in both

instructions.


             We conclude that the definitional and " to convict" instructions are complementary, not

contradictory.         Akin has failed to show how the jury instructions are misleading or how the jury

could have found him guilty of bail jumping without finding that he was charged with second

degree theft. We hold the jury instructions were not contradictory.

             We affirm Akin' s bail jumping conviction.

             A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW


2. 06. 040, it is so ordered.




We concur:




                                              9-


                                                          9